AIM FUNDS INVESCO AIM MANAGEMENT GROUP INC. CODE OF ETHICS (Originally adopted May 1, 1981) (Amended effective February 16, 2006) Invesco Aim Management Group Inc., Invesco Aim Advisors, Inc., Invesco Aim Capital Management, Inc., Invesco Aim Private Asset Management, Inc. (“IAPAM”) and Invesco Aim Distributors, Inc., all of their wholly owned and indirect subsidiaries (together, “Invesco Aim”) have a fiduciary relationship with respect to each portfolio under management.The interests of Clients and of the shareholders of Invesco Aim's investment company Clients take precedence over the personal interests of Covered Persons (defined below).
